         Case 1:12-cr-00876-VSB Document 210 Filed 10/24/19 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    October 24, 2019

BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Paul Ceglia,
              12 Cr. 876 (VSB)

Dear Judge Broderick:

         The Government writes to update the Court regarding the status of the Government’s
efforts to continue the prosecution of Paul Ceglia in the above-captioned case. As the Government
previously reported in June 2019, Ecuador’s President denied Ceglia’s extradition despite the
National Court’s approval of the request. Ceglia was subsequently released from detention in
Ecuador, where he had been held since August 2018.

        The Government continues to consider Ceglia a fugitive, to monitor his whereabouts, and
to seek his return to the United States to face charges in the above-captioned case.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:     /s/ Janis Echenberg
                                                    Janis M. Echenberg/
                                                    Alexander Wilson / Sheb Swett
                                                    Assistant United States Attorneys
                                                    (212) 637-2597 / 2453 / 6522


cc (by ECF): Counsel for Ceglia
